Case: 13-3020    Document: 3     Page: 1   Filed: 11/05/2012




          NOTE: This order is nonprecedential.

  mtniteb ~tate5 ~ourt of ~peaI5
       for tbe jfeberaI (!Circuit

                RAKHMATULLA ASATOV,
                     Petitioner,

                            v.
           DEPARTMENT OF THE ARMY,
                  Respondent.


                       2013-3020


   Petition for review of the Merit Systems Protection
Board in case no. PH1221120263-W-1.


                     ON MOTION


                      ORDER

    Rakhmatulla Asatov moves for leave to proceed in
forma pauperis.

   Upon consideration thereof,

   IT Is ORDERED THAT:

   The motion is granted.
Case: 13-3020   Document: 3   Page: 2   Filed: 11/05/2012




RAKHMATULLA ASATOV v. ARMY                            2
                                FOR THE COURT


                                /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk

s24